DETAILED ACTION
This communication is responsive to the amendment filed 06/15/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent App. No. 16/925,177. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent App. No. 16/925,177 are clearly anticipated or similar in scope to the rejected claims 1-16 of the U. S. Pat. App (No. 17/148,308) with only obvious wording variations. For example:
U. S. Pat. App No. 17/149,308
U.S. Pat. App. No. 16/925,177
1. A headset audio system comprising: a casing comprising an upper portion, a lower portion, a first resonance chamber, a second resonance chamber, a first vent, and a second vent; a speaker driver disposed between the upper portion and the lower portion; wherein the first resonance chamber is separated from the second resonance chamber by at least one wall; wherein the first vent couples with the first resonance chamber and creates a first pathway from the first resonance chamber to the casing's exterior; wherein the second vent couples with the second resonance chamber and creates a second pathway from the second resonance chamber to the casing's exterior; the speaker driver comprising a diaphragm, wherein a front side of the diaphragm projects sound away from the casing and a back side of the diaphragm projects sound into both the first resonance chamber and the second resonance chamber; wherein the first resonance chamber comprises a first resonance chamber vent on a first resonance chamber surface, wherein the first resonance chamber vent comprises a first air permeable cover; and wherein the second resonance chamber comprises a second resonance chamber vent on a second resonance chamber surface, wherein the second resonance chamber vent comprises a second air permeable cover.
1. A headset audio system comprising: a casing comprising an upper portion, a lower portion, a first resonance chamber, a second resonance chamber, a first vent, and a second vent; a speaker driver disposed between the upper portion and the lower portion; wherein the first resonance chamber is separated from the second resonance chamber by at least one wall; wherein the first vent couples with the first resonance chamber and creates a first pathway from the first resonance chamber to the casing's exterior; wherein the second vent couples with the second resonance chamber and creates a second pathway from the second resonance chamber to the casing's exterior; the speaker driver comprising a diaphragm, wherein a front side of the diaphragm projects sound away from the casing and a back side of the diaphragm projects sound into both the first resonance chamber and the second resonance chamber; wherein the first resonance chamber has a first resonant frequency; and wherein the second resonance chamber has a second resonant frequency that is different from the first resonant frequency.


Response to Amendment
The Terminal disclaimer filed 06/15/2022 has been disapproved, and please see “Terminal disclaimer review decision” dated 06/16/2022.
Conclusion
The prior art of U.S. Patent made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651